Title: To George Washington from Nicholas Cooke, 9 February 1777
From: Cooke, Nicholas
To: Washington, George

 

Sir,
Providence February 9th 1777.

I have been favoured with your Excellency’s Letters of the 20th and 24th ultimo and have laid them before the General Assembly.
The Enemy having landed not less than 7,000 Troops upon Rhode Island, and being possess’d of the Bay with a large Fleet laid us under the Necessity of establishing a Body of Forces with all possible Expedition. In this Situation, when it was impracticable to fill the Continental Battalions, the Assembly set on Foot Two Regiments of 750 Men each, and One Regiment of Artillery of 300 Men to serve for Fifteen Months. The following is the Form of the Inlistment of the non-commissioned Officers and Privates “I the Subscriber do hereby solemnly engage and inlist myself as a Soldier, in the Pay of the State of Rhode Island, and Providence Plantations for the Preservation of the Liberties of America and the Defence of the United States in general and of this State in particular from the Day of my Inlistment for and during the Term of Fifteen Months unless sooner discharged by the General Assembly and I hereby promise to submit myself to all the Orders and Regulations of the Army, and faithfully to observe and obey all such Orders as I shall receive from Time to Time from my Officers.” And the following is a Clause in the Commissions issued to the Officers “And in Case of an Invasion or Assault of a common Enemy to infest or disturb this or any other of the said States you are to alarm and gather together the  under your Command or any Part thereof as you shall deem sufficient, and therewith to the utmost of your Skill and Ability you are to resist expel kill and destroy them, in Order to preserve the Lives Liberties and Properties of the good People of this and the other United States” Consequently those Regiments are as much held and designed to do Duty in every Part of the United States as the Continental Battalions, and to render them effectually so, they are by Act of Government put under the Command of General Spencer and the other Generals of the Continental Army: And when Congress shall have ordered them into their Service, there will be no other Difference between them, than that the former are inlisted for Fifteen Months and the latter for Three Years, or during the War. Early Information of the Footing upon which these Troops was raised were given to Our Delegate in Congress who tells us in a Letter of the 7th ulto that he had laid the same before Congress, and that the Measures we had taken gave him great Satisfaction. And I am extremely sorry it had not been also immediately transmitted to your Excellency. As I am perswaded in that Case you would have entertained a different Opinion of this Measure, and been convinced that it was adopted from Necessity alone, and not with the most distant Idea of our making a local or

separate Defence, or of obstructing the Inlistments into the Continental Battalions. It is true that it hath had a Tendency in some Degree to cause such Obstruction which was very early obviated by an Order permitting Inlistments from those Troops into the Continental Battalions. In Consequence of which Captain Thayer has in a short Time inlisted Forty Men out of one of those Regiments.
I will now inform your Excellency of the Measures taken by this State to fill up the Two Continental Battalions assigned by Congress as our Quota of the 88 Battalions first ordered to be raised.
We have filled up the greater Part of the Vacancies in them and inclose you a List of the Officers appointed, who are directed to exert themselves in recruiting. We have also given a Bounty of Sixteen Pounds in Addition to the Encouragement given by Congress, and engaged to furnish each Man in behalf of the Continent with Arms, Accoutrements, a Blanket and a Knapsack. The Assembly will make a short Adjournment to try the Effects of this great Encouragement, and in Case these Measures fail of the hoped for Success, will make still greater Efforts to fill those Battalions.
I am to request you to give me Information, whether there be a Probability of Colo. Greene’s being soon exchanged. As the Assembly have left a Vacancy for him in that Case; and have determined to appoint Colo. Crary to the Command of that Regiment if that Event be not likely soon to take Place.
Agreeable to your Excellency’s Recommendation I have sent to Newport all the Prisoners in the Land Service that were in the Care of this State, and inclose you One of Lord Percy’s Receipts for them. I am with great Esteem and Respect Sir, Your Excellency’s Most obedt hble Servt

Nichs Cooke

